DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/805559 filed on 02/28/2020.
Claims 1-26 have been examined and are pending in this application. 

Priority
Applicant priority to U.S. Provisional Application No. 62/814765, filed on 03/06/2019, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/30/2020, 05/26/2021, and 07/29/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13-21 are objected to because of the following informalities:
Regarding claims 13-21, preamble of each claim recites the limitation“[t]he machine-readable storage medium of claim …” For better clarity, it’s suggested that said limitation be further amended to “[t]he non-transitory machine-readable storage medium of claim …”  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-8, 11-14, 19-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (“Hutz,” US 10419908) in view of Urness et al. (“Urness,” US 2010/0138523).

Regarding claim 1: Hutz discloses a method, comprising:
configuring one or more devices to connect to a predetermined temporary provisioning network responsive to the one or more devices being powered on for a first time, the temporary provisioning network being different than a network of the organization (Hutz: col. 3 lines 36-38 the system 100A provisions a network connection for a wireless device 120 that is to be installed within the property 101, or added as a new component to the system 100A; col. 9 lines 49-53 the Wi-Fi probe is then detected by the control unit 110 and then used to establish a temporary network connection with the wireless device 120 using its default SSID and default password as a temporary network configuration; col. 11 lines 25-28 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point));
receiving, at a server remote, from the temporary provisioning network, one or more device identifiers corresponding to the one or more devices and an indication that the one or more devices requests access to the network (Hutz: col. 10 lines 24-29 applying hashing techniques to a device serial number [device identifier] [] once generated, data indicating the default network configuration for the wireless device 120 is obtained by the application server 150; col. 5 lines 26-28 a wireless device 120 in range of the control unit 110 may initially transmit a probe request on all channels to search for nearby access points);
determining, based on receiving the one or more device identifiers, that the received one or more device identifiers correspond to respective devices predetermined to receive access to a management server within the network (Hutz: col. 13 lines 40-45 the access point will listen for Wi-Fi probes from the MAC address of the wireless device 120. When the probe is heard, the application server 150 issues an instruction to change the SSID and password that is being provided by the access point to match the SSID and the password that the wireless device 120 will connect to);
Hutz: col. 10 lines 44-48 the assigned default SSID and default password can then be transmitted to the application server 150 based on shipment data associated with the factory (e.g., in a shipment file that includes a list of MAC addresses of wireless devices that have been shipped from the factory)):
configuring, through the temporary provisioning network, the devices to access and communicate with the management server (Hutz: col. 11 lines 14-17 the application server 150 transmits an instruction to the control unit 110 to adjust the network configuration of the wireless device 120 from the temporary network configuration to the local network configuration of the network 105); and
transmitting an electronic signal informing the management server that the one or more devices have been configured to access and communicate with the management server (Hutz: col. 13 lines 11-13 the wireless device 120 then transmits a notification to the application server 150 indicating that it has established a connection to the network 105).
Hutz does disclose a new wireless device to be installed within a property but does not explicitly disclose medical device, healthcare organization and healthcare network.
However, Urness discloses medical device, healthcare organization and healthcare network (Urness: ¶0043 the communication interface 515 may be a port, configured to connect the medical device 510 to the healthcare network 530. The healthcare network 530 may include network defined by LAN or WAN in a healthcare facility).
Urness: ¶0009).


Regarding claim 2: Hutz in view of Urness discloses the method of claim 1.
Hutz further discloses wherein configuring the one or more medical devices to connect to a predetermined temporary provisioning network is performed by a production server distinct from the management server and coupled with the healthcare organization via a network external to the healthcare organization (Hutz: col. 11 lines 25-31 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point) [] the wireless device 120 connects through the network through an access point of a network device external to the control unit 110 (e.g., a wireless router associated with the network 105)).

Regarding claim 3: Hutz in view of Urness discloses the method of claim 1.
Hutz further discloses method of claim 1, wherein the temporary provisioning network is configured to broadcast a service set identifier (SSID) preconfigured to be known by the medical devices and the medical devices are configured to seek the SSID prior to being powered on for a first time (Hutz: col. 9 lines 47-53 the Wi-Fi probe transmitted by the wireless device 120 may include its default network configuration information 122 (e.g., MAC address and default SSID); col. 7 lines 14-18 the wireless device 120 is initially configured with a predetermined MAC address that is associated with a temporary SSID and password as its default settings. This configuration takes place prior to the initiation of the Wi-Fi provisioning techniques).

Regarding claim 7: Hutz in view of Urness discloses the method of claim 1.
Hutz further discloses wherein the one or more device identifiers are network addresses of the respective medical devices (Hutz: col. 11 lines 64-66 transmits a dynamic domain name system (DDNS) request to the application server 150 to identify an IP address of the wireless device 120).

Regarding claim 8: Hutz in view of Urness discloses the method of claim 1.
Urness further discloses wherein the indication that the one or more medical devices requests access to the healthcare network is received by the management server upon medical device power up (Urness: ¶0041 upon initializing or powering on the medical device, the medical device may query the server for any configuration information or updates and the server may automatically send the configuration information to the medical device).
The motivation is the same that of claim 1 above.

Regarding claim 11: Hutz in view of Urness discloses the method of claim 1, wherein configuring the medical devices further comprises:
Hutz: col. 22 lines 36-40 the control unit 110 then obtains a second DDNS request indicating that the wireless device has adjusted the network configuration of the wireless device 120, and connected to the access point of the network 105); and
terminating a network access of the medical devices to the predetermined temporary provisioning network (Hutz: col. 11 lines 32-35 once the instruction from the application server 150 is routed to the wireless device 120, the control unit 110 terminates the availability of the temporary SSID and password on its access point).

Regarding claim 12: Hutz discloses a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, allow the machine to perform a method for automatic network provisioning, the method comprising:
configuring one or more devices to connect to a predetermined temporary provisioning network of an organization responsive to the one or more devicesDB2/ 38443535.134Attorney Docket No. P-16329.US01/122295-6679 being powered on for a first time, the temporary provisioning network being different than the network of the organization (Hutz: col. 3 lines 36-38 the system 100A provisions a network connection for a wireless device 120 that is to be installed within the property 101, or added as a new component to the system 100A; col. 9 lines 49-53 the Wi-Fi probe is then detected by the control unit 110 and then used to establish a temporary network connection with the wireless device 120 using its default SSID and default password as a temporary network configuration; col. 11 lines 25-28 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point));
receiving, from the temporary provisioning network, one or more device identifiers corresponding to the one or more devices and an indication that the one or more devices requests access to the network (Hutz: col. 10 lines 24-29 applying hashing techniques to a device serial number [device identifier] [] once generated, data indicating the default network configuration for the wireless device 120 is obtained by the application server 150; col. 5 lines 26-28 a wireless device 120 in range of the control unit 110 may initially transmit a probe request on all channels to search for nearby access points);
determining, based on receiving the one or more device identifiers, that the received one or more device identifiers correspond to respective devices predetermined to receive access to a management server within the network (Hutz: col. 13 lines 40-45 the access point will listen for Wi-Fi probes from the MAC address of the wireless device 120. When the probe is heard, the application server 150 issues an instruction to change the SSID and password that is being provided by the access point to match the SSID and the password that the wireless device 120 will connect to);
in accordance with a determination that the one or more devices are predetermined to receive access to the network and the management server (Hutz: col. 10 lines 44-48 the assigned default SSID and default password can then be transmitted to the application server 150 based on shipment data associated with the factory (e.g., in a shipment file that includes a list of MAC addresses of wireless devices that have been shipped from the factory));
Hutz: col. 11 lines 14-17 the application server 150 transmits an instruction to the control unit 110 to adjust the network configuration of the wireless device 120 from the temporary network configuration to the local network configuration of the network 105); and
confirming that the one or more devices have been configured to access and communicate with the management server (Hutz: col. 13 lines 11-13 the wireless device 120 then transmits a notification to the application server 150 indicating that it has established a connection to the network 105).
Hutz does disclose a new wireless device to be installed within a property but does not explicitly disclose medical device, healthcare organization and healthcare network.
However, Urness discloses medical device, healthcare organization and healthcare network (Urness: ¶0043 the communication interface 515 may be a port, configured to connect the medical device 510 to the healthcare network 530. The healthcare network 530 may include network defined by LAN or WAN in a healthcare facility).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Urness with the system/method of Hutz to include medical device, healthcare organization and healthcare network.  One would have been motivated to providing a method for installing a medical device in a healthcare network (Urness: ¶0009).

Regarding claims 13-14: Claims 13-14 are similar in scope to claims 2-3, respectively, and are therefore rejected under similar rationale.

Regarding claims 19-21: Claims 19-21 are similar in scope to claims 7-8 and 11, respectively, and are therefore rejected under similar rationale.

Regarding claim 22: Hutz discloses a system, comprising:
one or more processors (Hutz: col. 23 line 25 a computer processor); and
memory including instructions that (Hutz: col. 23 lines 45-46 storage devices suitable for tangibly embodying computer program instructions and data), when executed by the one or more processors, cause the one or more processors to:
configure one or more devices to connect to a predetermined temporary provisioning network of an organization responsive to the one or more devices being powered on for a first time, the temporary provisioning network being different than the network of the organization (Hutz: col. 3 lines 36-38 the system 100A provisions a network connection for a wireless device 120 that is to be installed within the property 101, or added as a new component to the system 100A; col. 9 lines 49-53 the Wi-Fi probe is then detected by the control unit 110 and then used to establish a temporary network connection with the wireless device 120 using its default SSID and default password as a temporary network configuration; col. 11 lines 25-28 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point));
Hutz: col. 10 lines 24-29 applying hashing techniques to a device serial number [device identifier] [] once generated, data indicating the default network configuration for the wireless device 120 is obtained by the application server 150; col. 5 lines 26-28 a wireless device 120 in range of the control unit 110 may initially transmit a probe request on all channels to search for nearby access points);
determine, based on receiving the one or more device identifiers, that the received one or more device identifiers correspond to respective devices predetermined to receive access to a management server within the network (Hutz: col. 13 lines 40-45 the access point will listen for Wi-Fi probes from the MAC address of the wireless device 120. When the probe is heard, the application server 150 issues an instruction to change the SSID and password that is being provided by the access point to match the SSID and the password that the wireless device 120 will connect to);
in accordance with a determination that the one or more devices are predetermined to receive access to the network and the management server (Hutz: col. 10 lines 44-48 the assigned default SSID and default password can then be transmitted to the application server 150 based on shipment data associated with the factory (e.g., in a shipment file that includes a list of MAC addresses of wireless devices that have been shipped from the factory));
configure, through the temporary provisioning network, the devices to access and communicate with the management server (Hutz: col. 11 lines 14-17 the application server 150 transmits an instruction to the control unit 110 to adjust the network configuration of the wireless device 120 from the temporary network configuration to the local network configuration of the network 105); and
confirm that the one or more devices have been configured to access and communicate with the management server (Hutz: col. 13 lines 11-13 the wireless device 120 then transmits a notification to the application server 150 indicating that it has established a connection to the network 105).
Hutz does disclose a new wireless device to be installed within a property but does not explicitly disclose medical device, healthcare organization and healthcare network.
However, Urness discloses medical device, healthcare organization and healthcare network (Urness: ¶0043 the communication interface 515 may be a port, configured to connect the medical device 510 to the healthcare network 530. The healthcare network 530 may include network defined by LAN or WAN in a healthcare facility).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Urness with the system/method of Hutz to include medical device, healthcare organization and healthcare network. One would have been motivated to providing a method for installing a medical device in a healthcare network (Urness: ¶0009).


Regarding claim 23: Hutz discloses a medical device, comprising:
a non-volatile data storage unit  storing (a) predetermined provisioning network connection information and (b) identification information uniquely identifying the device Hutz: col. 23 lines 45-46 storage devices; col. 9 lines 47-49 the Wi-Fi probe transmitted by the wireless device 120 may include its default network configuration information 122 (e.g., MAC address and default SSID));
one or more processors (Hutz: col. 23 line 25 a computer processor); and
memory including instructions (Hutz: col. 23 lines 45-46 storage devices suitable for tangibly embodying computer program instructions and data) that, when executed by the one or more processors, cause the one or more processors to:
upon activation of the device, determine that the activation is an initial activation at a facility based at least in part on an activation indicator stored by the device (Hutz: col. 14 lines 43-46 once the control unit 110 receives user input data indicating that the wireless device 120 is turned on and ready to connect, the control unit 110 then transmits a notification of the received user input to the application server 150);
establish, responsive to determining the activation is the initial activation, a first network connection with a provisioning network based at least in part on the predetermined provisioning network connection information (Hutz: col. 3 lines 36-38 the system 100A provisions a network connection for a wireless device 120 that is to be installed within the property 101, or added as a new component to the system 100A; col. 9 lines 49-53 the Wi-Fi probe is then detected by the control unit 110 and then used to establish a temporary network connection with the wireless device 120 using its default SSID and default password as a temporary network configuration; col. 11 lines 25-28 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point));
Hutz: col. 10 lines 24-29 applying hashing techniques to a device serial number [device identifier] [] once generated, data indicating the default network configuration for the wireless device 120 is obtained by the application server 150; col. 5 lines 26-28 a wireless device 120 in range of the control unit 110 may initially transmit a probe request on all channels to search for nearby access points);
receive, via the first network connection, facility network connection information for accessing and communicating with a management server associated with the facility (Hutz: col. 13 lines 40-45 the access point will listen for Wi-Fi probes from the MAC address of the wireless device 120. When the probe is heard, the application server 150 issues an instruction to change the SSID and password that is being provided by the access point to match the SSID and the password that the wireless device 120 will connect to); and
establish, after receiving the facility network connection information and using a second network different than the provisioning network, a second network connection with the management server based at least in part on the facility network connection information (Hutz: col. 11 lines 14-17 the application server 150 transmits an instruction to the control unit 110 to adjust the network configuration of the wireless device 120 from the temporary network configuration to the local network configuration of the network 105; lines 25-28 the wireless device 120 connects to the network 105 through a permanent access point of the control unit 110 (e.g., an access point different from the temporary access point)).
Hutz does disclose a new wireless device to be installed within a property but does not explicitly disclose medical device, healthcare organization and healthcare network.
Urness: ¶0043 the communication interface 515 may be a port, configured to connect the medical device 510 to the healthcare network 530. The healthcare network 530 may include network defined by LAN or WAN in a healthcare facility).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Urness with the system/method of Huz to include medical device, healthcare organization and healthcare network. One would have been motivated to providing a method for installing a medical device in a healthcare network (Urness: ¶0009).

Regarding claim 24: Claim 24 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Regarding claim 26: Hutz in view of Urness discloses the method of claim 23.
Hutz further discloses wherein the memory includes instructions to further cause the one or more processors to, upon establishing the second network connection, close the first network connection (Hutz: col. 11 lines 32-35 once the instruction from the application server 150 is routed to the wireless device 120, the control unit 110 terminates the availability of the temporary SSID and password on its access point).

Claims 4-6, 10, 15-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (“Hutz,” US 10419908) in view of Urness et al. (“Urness,” US 2010/0138523) and Schneider et al. (“Schneider,” US 2009/0031410).
Regarding claim 4: Hutz in view of Urness discloses the method of claim 1.
Hutz in view of Urness does not explicitly disclose receiving, from a certificate server, one or more security certificates assigned to the one or more device identifiers, the one or more security certificates being received prior to determining that the received one or more device identifiers correspond to respective medical devices predetermined to receive access to the management server and transmitting, to the one or more medical devices, through the temporary provisioning network, the one or more security certificates for installation on the medical devices to access the management server to configure the medical devices to access and communicate with the management server.
However, Schneider discloses receiving, from a certificate server, one or more security certificates assigned to the one or more device identifiers, the one or more security certificates being received prior to determining that the received one or more device identifiers correspond to respective medical devices predetermined to receive access to the management server (Schneider: ¶0039 signing server 165 may be a back end server that provides identity certificates. Signing server 165 may act as a certificate authority (CA), and provide identity certificates that can be used to authenticate devices (e.g., network appliance 157); ¶0071 at block 405, the client transmits a user request to activate a network appliance to the server. The user request may or may not include identifying information about the network appliance (e.g., a MAC address), configuration information, or credential information for the network appliance), and
transmitting, to the one or more medical devices, through the temporary provisioning network, the one or more security certificates for installation on the medical devices to access the management server to configure the medical devices to access and communicate with the management server (Schneider: ¶0047 once an identity certificate is generated (and signed), signing server 220 may send a fifth transmission 245 to network appliance 215 that includes the identity certificate. Alternatively, signing server 220 may post the identity certificate to a location monitored by network appliance 215. The network appliance 215 may then detect and download the identity certificate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schneider with the system/method of Hutz and Urness to include receiving security certificates assigned to the one or more device identifiers and transmitting, to the one or more medical devices the one or more security certificates for installation on the medical devices. One would have been motivated to generation of identity certificates for network devices and activation of network appliances (Schneider: ¶0001).

Regarding claim 5: Hutz in view of Urness and Schneider discloses the method of claim 4.
Urness further discloses wherein the management server is configured to receive, via a user interface provided by the management server, an assignment of the one or more Urness: ¶0053 the configuration module 615 is a programmable module configured to retrieve the configuration from the server 640 and configure various clients with the ultrasound imaging device 610. The ultrasound imaging device 610 interacts with the network 620 via the communication interface 616; ¶0041 at step 330, a communication is established between the medical device and at least one desired client. The configuration information corresponding to the desired client is retrieved from the database upon initiating the medical device or client in the network).
The motivation is the same that of claim 1 above.

Regarding claim 6: Hutz in view of Urness and Schneider discloses the method of claim 5.
Schneider further discloses wherein the management server is configured to receive, via the user interface provided by the management server, an assignment of the one or more device identifiers and the one or more security certificates to a respective facility of a plurality of facilities within the healthcare organization, and wherein configuring the one or more medical devices to access and communicate with the management server comprises configuring the one or more medical devices to communicate via a local network within the respective facility, wherein the one or more Schneider: ¶0059 the user request may include a location of the network appliance. Thereby, a response to the request may be directed to the network appliance using the provided location information. In one embodiment, the location of the network appliance includes a local IP address that is not globally valid ( e.g., an IP address that begins with "10." or "192.168." that can only be accessed from a local area network)).
The motivation is the same that of claim 4 above.

 
Regarding claim 10: Hutz in view of Urness and Schneider discloses the method of claim 4.
Schneider further discloses transmitting, to the medical device the one or more security certificates (Schneider: ¶0047 once an identity certificate is generated (and signed), signing server 220 may send a fifth transmission 245 to network appliance 215 that includes the identity certificate);
installing, on the medical device, the one or more security certificates (Schneider: ¶0047 signing server 220 may post the identity certificate to a location monitored by network appliance 215. The network appliance 215 may then detect and download the identity certificate);
verifying, by the medical device, that the security certificates have been installed successfully (Schneider: ¶0048 the status information may inform client 205 whether the network appliance 215 has been successfully activated and/or whether an identity certificate was successfully installed); and
Schneider: ¶0048 if the certificate was successfully installed, then the redirect may be a redirect to a web page stating that the network appliance 215 was successfully activated).
The motivation is the same that of claim 4 above.

Regarding claims 15-18: Claims 15-18 are similar in scope to claims 2-6 and 10, respectively, and are therefore rejected under similar rationale.


Regarding claim 25: Hutz in view of Urness discloses the method of claim 23.
Hutz in view of Urness does not explicitly disclose wherein the facility network connection information includes a security certificate, and wherein establishing the second network connection is further based at least in part on the security certificate.
However, Schneider discloses wherein the facility network connection information includes a security certificate, and wherein establishing the second network connection is further based at least in part on the security certificate (Schneider: ¶0068 at block 335, an identity certificate is generated. At block 340, the identity certificate is then transmitted to the network appliance; ¶0069 once the identity certificate has been sent to the network appliance, the network appliance may be automatically configured [] configuration information specific to the network appliance is associated with the identity certificate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schneider: ¶0001).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (“Hutz,” US 10419908) in view of Urness et al. (“Urness,” US 2010/0138523) and Jones (US 2015/0370973).

Regarding claim 9: Hutz in view of Urness discloses the method of claim 1.
Hutz in view of Urness does not explicitly disclose wherein the one or more medical devices includes an infusion device, a ventilator device, a medicant dispensing device, a medication preparation device, or an automated dispensing device or a device coupled with an infusion device, a ventilator device, a medicant dispensing device, a medication preparation device, or an automated dispensing device.
However, Jones discloses wherein the one or more medical devices includes an infusion device, a ventilator device, a medicant dispensing device, a medication preparation device, or an automated dispensing device or a device coupled with an infusion device, a ventilator device, a medicant dispensing device, a medication preparation device, or an automated dispensing device (Jones: ¶0020 a medical device such as an infusion device via the communication device connected to the communication interface).
Jones: ¶0003). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439